                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


BENJAMIN JUREC,

      Plaintiff,

v.                                                      Case No. 3:18-cv-591-J-32JRK

WALTER P. RAWL & SONS, INC., a
Foreign Profit Corporation,

      Defendant.




                                      ORDER

      This case is before the Court on the Defendant Walter P. Rawl & Sons, Inc.’s

Motion to Dismiss Count II of Plaintiff's Second Amended Complaint (Doc. 48). On

June 17, 2019, the assigned United States Magistrate Judge issued a Report and

Recommendation (Doc. 56) recommending that the motion be denied. No party has

filed an objection to the Report and Recommendation, and the time in which to do so

has passed. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); M.D. Fla. R. 6.02(a).

      Upon de novo review and for the reasons stated in the Report and

Recommendation (Doc. 56), it is hereby

      ORDERED:

      1.     The Report and Recommendation of the Magistrate Judge (Doc. 56) is

ADOPTED as the opinion of the Court.
      2.       Defendant Walter P. Rawl & Sons, Inc.’s Motion to Dismiss Count II of

Plaintiff's Second Amended Complaint (Doc. 48) is DENIED. No later than August

2, 2019, Defendant will answer Count II of the SAC.1

      3.       The parties remain governed by the Second Amended Case Management

and Scheduling Order (Doc. 46), as amended (Doc. 54).

      DONE AND ORDERED in Jacksonville, Florida the 11th day of July, 2019.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge

sej
Copies to:

Honorable James R. Klindt
United States Magistrate Judge

Counsel of record




      1    Defendant has already answered Count I of the SAC. (Doc. 47).


                                           2
